DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending.
	Claims 18-20 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election of Invention I (Apparatus) and Species 1 (Figures 1-4) in the reply filed on 07/21/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The Information Disclosure Statements filed on 04/28/2020 and 1/27/2021 x2 have been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuMontelle, US 2012/0172981 A1 in view of Atala et al (Atala) US 2006/02553192 A1.
Regarding claim 1, DuMontelle discloses an atrioventricular prosthesis device (prosthetic valve system 900 that can be used in atrioventricular region of heart, see Figs. 6-17, Paras [0017]; [0052]-[0065]) comprising: a frame (704, Figs. 7 and 9A-B, para [0097]) disposable over a central member (catheter or guidewire 1401, 1411, see Figs. 14A-D) extending along a longitudinal axis thereof, and at least partially defining and enclosing a central cavity (frame 704 has hollow open center, see Figs. 9A-B upon which the system 900 can be mounted on catheter system), an annular portion (ring 703, Fig. 7) defining an aperture (opening of ring 703, Fig. 7) and being connected to the frame for positioning the valve construct within the central cavity of the frame (Fig. 7, para [0095]), and a plurality of leaflets (600A-C, para [0084] one or more, including two or three leaflets) extending longitudinally and radially inward from the annular portion (Fig. 7, para [0095]), wherein the frame and valve construct are transitionable from a contracted state, in which the frame and valve construct are configured to be disposed within a catheter tube (compressed state, para [0119]), and a deployed state in which a diameter of at least a portion of the frame and the valve construct substantially conforms to a diameter of a tricuspid and/or mitral valve opening (see paras [0122]-[0123], Figs. 14A-D).
Regarding claim 3, DuMontelle discloses the atrioventricular prosthesis device of claim 1, wherein the annular portion and/or leaflet of the valve construct (material 300 of 600) comprise a polymer component formed from a biodegradable and biocompatible material (paras [0055]; [0067]; [0073]; collagen, para [0077]), and optionally, the material being selected from a group consisting of one or more of a polyurethane, a polycarbonate urethane, a polyester urethane, a polymer comprising ester linkages, a polyalkanoate, a polyhydroxybutyrate, a polyhydroxyvalerate, a polydioxanone, a polygalactin, a natural polymer, chitosan, collagen, elastin, alginate, cellulose, hyaluronic acid and gelatin (paras [0055]; [0067]; [0073]; collagen, para [0077]).
Regarding claims 16 and 17 the frame of DuMontelle comprises 3 posts which each comprise a plurality of elongated members (see the interconnected struts of Figure 7).  These plurality of members can be divided into first and second groups (left side of loop and right side of loop in Figure 7), which are connected to first and second collars (see upper and lower sinusoidal rings of Figure 7), which have open interiors defining the cavity.
However, DuMontelle is silent as to the polymer valve component being formed by electrospinning with an extracellular matrix gel therein.
Atala, in the same field of atrioventricular prosthesis, teaches a heart valve having a valve assembly (Figs. 1-25, para [0006]) where the leaflets are made from electrospun polymer materials (paras [0008]; [0009]; [0070]-[0080]) in combination with an extracellular gel within the claimed ratios (paras [0077]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the valve of DuMontelle with the manufacturing methods of electrospinning as taught by Atala in order to provide the advantages of allowing greater flexibility and customizing the construct to virtually any shape needed and allowing porosity for cell ingrowth (Atala, paras [0073]-[0075]).
Regarding the fiber orientations of claims 1, 12, and 13, DuMontelle discloses the atrioventricular prosthesis device of claim 1, and Atala teaches wherein each of the plurality of leaflets comprises electrospun fibers that are deposited predominantly in a circumferential direction in the central region of the leaflet, and in an axial direction in the commissure region of the leaflet (electrospinning can deposit fibers in both the circumferential and axis directions to mimic native valves, see paras [0210]; [0212]; [0222]).
	Regarding claim 2, the electrospinning technique of Atala results in a porous non-woven mesh structure.
Regarding claim 8, the claimed method of preparing the gel amounts to a product by process. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  Product by process claims are not construed as being limited to the product formed by the specific process recited.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case the gel matrix of Atala is fully capable of  being formed using the claimed method steps.
Regarding claims 14-15, Atala discloses the valve can be enhanced with coatings  such as growth factors and inflammation inhibitors (see para [0104]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the valve of DuMontelle with therapeutic agents such as growth factors and inflammation inhibitors as taught by Atala in order to improve the biocompatibility and reduce the chance of rejection by the implant site.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuMontelle and  Atala as applied to claims 1-8 and 10-17 above, and further in view of Tansley et al, US 2008/0154358 A1 (“Tansley”).

Regarding claim 9, DuMontelle discloses the atrioventricular prosthesis device but is silent as to wherein the plurality of leaflets have a bending modulus ranging from 500kPA to 500000 kPa, a mechanical strain ranging from 0 to 100, and/or a stress ranging from 0 to 5000 kPa.
However, Tansley, in the same field of art, teaches use of an atrioventricular prosthesis device (Figs. 1-7) having a support frame (7) with a valve assembly having a plurality of leaflets (5), and where the plurality of leaflets have a mechanical strain ranging from 0 to 100, and/or a stress ranging from 0 to 5000 kPa (para [0136]; “and/or” language in claim 33 can be interpreted that only one of the alternatives in the “or” clause needs to be taught by prior art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the valve of DuMontelle with the stress ranges as taught by Tansley in order to provide the stated advantages of reducing stress in one part of the valve to ensure proper functioning of the entire valve and reduce the risk of failure (Tansley, para [0136]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774